EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Reasons for amendments:
	Claim 11 is amended to resolve issues that would give rise to a rejection under section 112(a). The claim aims to encompass the teachings of fig. 3, first period. The claim recites “wherein within a first time period, the first scanning signal is at the low level, and the second scanning signal is at the high level; the third transistor is turned off when the first scanning signal at the low level is applied to the third electrode of the third transistor, meanwhile the first transistor and the second transistor are turned on when the second scanning signal at the high level is applied to the third electrodes of the first transistor and the second transistor; and the low level signal pulls down the first electrode of the second transistor, meanwhile pulls down a voltage at the output terminal of the EOA circuit, such that the output terminal of the EOA circuit outputs the low level signal.”
	However, as it is clearly disclosed in fig. 2, T1 and T2 are controlled by the same signal and work complimentary to each other. In other words, when the second scanning signal is at the high level, the first transistor is turned off and the second transistor is turned on. As such, claim 11 is amended to resolve this issue.

the border region of the display panel”. The claim is amended to overcome any antecedent-based issues.
	
Accordingly, the application has been amended as follows: 

11. (Currently Amended) The EOA circuit according to claim 6, wherein within a first time period, the first scanning signal is at the low level, and the second scanning signal is at the high level; the third transistor is turned off when the first scanning signal at the low level is applied to the third electrode of the third transistor, meanwhile the first transistor is turned off and the second transistor is turned on when the second scanning signal at the high level is applied to the third electrodes of the first transistor and the second transistor; and the low level signal pulls down the first electrode of the second transistor, meanwhile pulls down a voltage at the output terminal of the EOA circuit, such that the output terminal of the EOA circuit outputs the low level signal.

	19. (Currently Amended) A terminal, comprising a display panel with an EOA circuit disposed in a border region of the display panel; wherein the EOA circuit comprises: an output module, configured to generate an output signal according to a first scanning signal and a clock signal; wherein the output module is further configured to reset the output signal from a high level to a low level within a period where the first scanning signal is at an active level and a period where the clock signal is at an inactive level; and a control module, configured to restore the output signal from the low level to 

	All other claims remain as presented on 06/04/2021.

Drawings
The drawings filed on 06/04/2021 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: while the prior art teaches an emission signal generation circuit that generates an emission signal which responds similarly to that of the instant application, the corresponding high and low levels of the signals per claims are not found to be taught by the prior art. In other words, the prior art is not found to teach “the output module is further configured to reset the output signal from a high level to a low level within a period where the first scanning signal is at an active level and a period where the clock signal is at an inactive level; and a control module, configured to restore the output signal from the low level to the high level according to a second scanning signal within a period where the first scanning signal is at the inactive level.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The following is a non-exhaustive list of the prior art found to be relevant to the instant application:
	a. Bong et al., US 2017/0116926 A1, hereinafter “Bong”, teaches an emission generation circuit in fig. 6. Similar to the instant application, the emission output includes a rising portion per fig. 7. However, Bong fails to teach the corresponding high and low levels of the scan and clock signals as claimed.

	c. Lee et al., US 2017/0098413 A1, hereinafter “Lee”, teaches an emission generation circuit in fig. 7. Similar to the instant application, the emission output includes a rising portion per fig. 5. However, Lee fails to teach the corresponding high and low levels of the scan and clock signals as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SEPEHR AZARI/Primary Examiner, Art Unit 2621